DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 17, and 18 for the reasons provided in the Ex Parte Quayle Action of March 28, 2022.
Applicant submitted amended figures on April 15, 2022 in order to address the drawing objection made in the previous Office action of March 28, 2022.  The amendments have been fully considered and accepted.  The drawing objection is hereby withdrawn.
Applicant further submitted amended claims on April 15, 2022 in order to address the claim objections made in the previous Office action.  The claim amendments have been fully considered and accepted.  All of the claim objections are hereby withdrawn.
The additional provided prior art reference (see attached PTO-892) teaches another phone cradle that utilizes a fan to cool a mobile phone.  However, the reference fails to teach a heat dissipation control switch that actuates a fan via a weight of a display apparatus as claimed in independent claims 1, 17, and 18.  Therefore, none of the prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed in independent claims 1, 17, and 18.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835